DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-5, 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rashid et al (USPN 2010/0163675) in view of Jones (USPN 6107611).
	Regarding claims 1, 4, Rashad discloses a windshield monitoring system (see figures 1, 2, 18), comprising:

a windshield (a windshield 20) comprising a heating arrangement (32) for removing fog, ice, and/or snow from the windshield, the heating arrangement comprising a pair of spaced bus bars (66, 68) and an electrically conductive coating (62) covering at least a portion of the windshield extending between and in electrical contact with the spaced bus bars (see figure 2);
a cabinet (a housing of a console 88) configured to store one or more electronic devices (such as 110, 112, 212-216, 164-165) spaced apart from and in electrical contact with the windshield (20) via at least one power line (70, 71);
a power supply (72) electrically connected to the windshield through the at least one power line (70, 71, see figure 2), the power supply being configured to provide electrical current through the bus bars and through the electrically conductive coating to heat the electrically conductive coating, thereby heating at least an outer surface of the windshield (e.g. see par. 0039); and
an arc sensor (164) comprising a sensory portion electrically connected to and configured to detect voltage or current of a signal passing through the at least one power line (71) from one of the bus bars indicates an increase in a resistance of the conductive coating (62) of the heating arrangement (see par. 0063-0064), and an evaluation unit (such as a controller 88) in cabinet (a housing 
Rashid does not explicitly disclose an evaluation unit as claimed.
Jones discloses an arc detection circuit for protecting a heating element for removing snow and ice (see figure 6) comprises 
and an evaluation unit (20) in cabinet (11) configured to disconnect a power supply (16) from the heating arrangement (14) based on the voltage or current detected by a sensory portion of the arc sensor (64) (see col. 6, lines 55-62).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the arc detection circuit of Rashid to incorporate an evaluation circuit as disclosed by Jones to protect components from fire hazards.
 Regarding claim 2, Rashid discloses wherein the windshield is a windshield of a vehicle (an aircraft), and wherein the cabinet is in the vehicle.
Regarding claim 3, Rashid discloses at least one parameter sensor (such as rupture sensor 90, impact sensors 83) for measuring a parameter of the windshield, the at least one parameter sensor comprising a sensory portion in physical contact (see figure 3) with the windshield (20) and an evaluation unit (the 
Regarding claim 5, Rashid discloses at least one temperature sensor (200, see figure 11) comprising a sensory portion connected to the windshield (20) configured to generate a signal representative of a temperature of at least a portion of the windshield and the evaluation unit (88) in the cabinet configured to act on the signal generated by the sensory portion of the temperature sensor (see par.0086- 0087, and figure 18).
Regarding claim 14, Rashid discloses an electronic storage device (306) mounted in the cabinet, wherein the electronic storage device is configured to collect and store data received from the evaluation unit of the arc sensor (see par. 0086).
Regarding claim 15, Rashid discloses wherein the evaluation unit of the arc sensor is configured to receive performance history information for the conductive coating from the electronic storage device (see par. 0087).
Regarding claim 16, Rashid discloses wherein the windshield (20) comprises at least one first sheet (22), at least one second sheet (24), and at least one 
Regarding claim 17, Rashid discloses an aircraft body comprising an interior, wherein the windshield is mounted to the body and the cabinet is positioned in the interior of the aircraft body (see par. 005, 0034).
2.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rashid et al (USPN 2010/0163675) in view of Jones (USPN 6107611), and further in view of Sperbeck (USPN 5354966).
	Regarding claim 9, Rashid and Jones disclose all limitations of claims 1, 5, but do not disclose the temperature sensor as claimed. 
	Sperbeck discloses a window defrosting system comprises a temperature sensor is a thermistor (65) (see col. 6, lines 62-63).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the temperature sensor of Rashid and Jones to incorporate a thermistor as disclosed by Sperbeck to provide an accuracy temperature sensing and fast response.
Allowable Subject Matter

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836